DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, filed 6/23/2022, with respect to the rejection of claims 1, 4-8, 11, 14-18, 21, 24-27, 29 under 31-35 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takahashi et al. (US 2018/0375558).
Takahashi discloses AP selects beam pattern from a plurality of beam patterns (see abstract, paragraph 61 and figure 5). 

 [0061] In the example shown in FIG. 4, six types of beam patterns are formed by the wireless communication apparatus 102 (103). The wireless communication apparatus 102 (103) forms one of the six types of beam patterns using the array antenna of the transmission antenna unit 16, and perform communication using the formed beam pattern. In FIG. 4, the six types of beam patterns available by the wireless communication apparatus 102 (103) are different in beam direction and include high directivity beam patterns and omnidirectional beam patterns. The protocol control is performed mainly using an omnidirectional beam pattern, and the data communication is performed mainly using a high directivity beam pattern. However, the protocol control may be performed using a high directivity beam pattern, and the data communication may be performed using an omnidirectional beam pattern. In FIG. 4, beams #1 to #5 are examples of high directivity beam patterns and beam #0 is an example of an omnidirectional beam pattern.


    PNG
    media_image1.png
    464
    764
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 11, 14-18, 21, 24-27, 29, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 2020/0068548) in view of Guo et al. (US 2018/0013481) and Takahashi et al. (US 2018/0375558).

With regard to claims 1 and 11, Guan teaches: A method (see figure 9/14)/A user equipment (UE) (see figure 16) for wireless communication, comprising: 3Application No.: 16/860,986 
RCE Amendment a memory storing computer-executable instructions (memory 1601: paragraphs 209-212); and 
at least one processor coupled with the memory and configured to (processor, 1602: paragraphs 209-212): 
activate (paragraph 223: activation signaling, see figure 17) a multiple default beam configuration including a plurality of default beams to use for receiving one or more retransmissions of a downlink communication (paragraphs 181-183: 
[0183] In addition, it should be noted that Embodiment 1 and Embodiment 4 may be applied to a scenario in which the terminal supports multi-beam transmission, or may be applied to a scenario in which the terminal supports single-beam transmission. Embodiment 2 and Embodiment 3 are applicable to the scenario in which the terminal supports multi-beam transmission. Whether the terminal supports multi-beam transmission is determined based on a configuration of the terminal. The multi-beam transmission is sending a signal or receiving a signal by using a plurality of beams. In an actual implementation, optionally, the network device may send indication information to the terminal to instruct the terminal to report whether the terminal has a capability of supporting multi-beam transmission; or the terminal may actively report, to the network device, whether the terminal has a capability of supporting multi-beam transmission; or another manner may be used. After learning of whether the terminal has the capability of supporting multi-beam transmission, the network device may instruct, by using configuration information, the terminal to transmit a signal by using a plurality of beams or not by using a plurality of beams. In addition, the network device may instruct, by using the configuration information, the terminal to perform beam configuration in a manner in Embodiment 1 to Embodiment 4. 
Figure 9 is referring to embodiment 2, which is discuss in paragraphs 139-144.
Figure 14  is referring to embodiment 4, which is discuss in paragraphs 171-182.) 

 wherein the at least one processor is configured to activate the multiple default beam configuration based on the downlink communication, using an initial default beam during an initial transmission period, being unsuccessful (paragraphs 131-141, 168-183: first beam was unsuccessful.); 

    PNG
    media_image2.png
    559
    729
    media_image2.png
    Greyscale

and configure, based on activating the multiple default beam configuration, the plurality of default beams over which to receive, the one or more retransmissions of the downlink communication (paragraphs 177-183:

[0183] In addition, it should be noted that Embodiment 1 and Embodiment 4 may be applied to a scenario in which the terminal supports multi-beam transmission, or may be applied to a scenario in which the terminal supports single-beam transmission. Embodiment 2 and Embodiment 3 are applicable to the scenario in which the terminal supports multi-beam transmission. Whether the terminal supports multi-beam transmission is determined based on a configuration of the terminal. The multi-beam transmission is sending a signal or receiving a signal by using a plurality of beams. In an actual implementation, optionally, the network device may send indication information to the terminal to instruct the terminal to report whether the terminal has a capability of supporting multi-beam transmission; or the terminal may actively report, to the network device, whether the terminal has a capability of supporting multi-beam transmission; or another manner may be used. After learning of whether the terminal has the capability of supporting multi-beam transmission, the network device may instruct, by using configuration information, the terminal to transmit a signal by using a plurality of beams or not by using a plurality of beams. In addition, the network device may instruct, by using the configuration information, the terminal to perform beam configuration in a manner in Embodiment 1 to Embodiment 4.)

Although Guan teaches multi-beam transmission after unsuccessful downlink communication (Paragraph 183), Guan does not explicitly disclose the process of receiving the retransmission of downlink communication is each of a plurality of slots during a retransmission period, wherein the plurality of slots are in a retransmission period.  
Similar to the system of Guan, Guo discloses the process of performing retransmission If UE fails to receive downlink transmission (see figure 11: paragraph 61) and UE can support multiple serving beam configuration (paragraph 62).   However, the system of Guo teaches the process of receiving multiple downlink beam transmission (see figure 12: paragraph 76) in subframe (paragraph 75).  Since it a subframe comprise a plurality of slots, then multi-beam transmission in Guo occurs in a plurality of slots.  Secondly, Guo discloses indication message informs UE whether the first and second downlink transmission was already received, therefore the downlink communication in figure 12 can be for retransmission.  

 [0075] Concurrent transmissions can mean transmissions on the same radio resource(s) via different serving beams for the UE, or transmissions on the same radio resource(s) in the same time interval via different serving beams for the UE. Alternatively, concurrent transmissions can mean transmissions on the same radio resource(s) via different network beams controlled by the same network node, or transmissions on the same radio resource(s) in the same time interval via different network beams controlled by the same network node. Different serving beams can be utilized by different TRPs. The time interval can be TTI, subframe, or symbol. The radio resource can be the time/frequency resource. The serving beam can be a network beam that serves a UE, a network beam that can serve a UE, or a network beam that is used to communicate with a UE, for example, for transmission and/or reception. The network beam can be a beam generated by a network node, for example, a TRP. The transmissions could be DL transmissions or UL transmissions. Transmissions with the same content can mean transmissions that are okay to be combined for decoding. Decoding refers to converting from one form to another. For example, data is often encoded before transmission, for example, to reduce the requited bandwidth and provide for an efficient transmission. Typically, all data from the same data unit is encoded in the same specialized format, and therefore all data from the same data unit is also decoded by using the same scheme or sequence. Thus, data subunits of a data unit are referred herein to as having the same content. An example of such a data unit is the MAC PDU, meaning that the UE can combine multiple data transmissions associated with the same MAC PDU for decoding purposes, and treat those transmissions have having the same content.
[0076] FIG. 12 illustrates an example methodology for the subject disclosure, in which the UE receives two concurrent DL transmissions from the network. At Step 1202 of the flow diagram 1200, the UE receives an indication from the network. The indication indicates whether a first transmission and a second transmission, which the UE will receive or has already received, can be combined by the UE for decoding purposes. At Step 1204, the UE receives the first DL transmission via a first UE beam. At Step 1206, the UE receives the second DL transmission via a second UE beam. In other words, the UE uses different UE beams to receive the first transmission and the second transmission. In one embodiment, the first transmission and the second transmission are received concurrently by the UE. In one embodiment, the first transmission and the second transmission are transmitted concurrently by the network. At Step 1208, the UE determines whether to combine the first transmission and the second transmission for decoding, based on the indication.

Since Guo’s figure 12 and Guan’s figure 14 disclose a process of sending/receiving an indication message for downlink transmission, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have a multiple default beam configuration including a plurality of default beams to use for receiving one or more retransmissions of a downlink communication in each of a plurality of slots during a retransmission period, wherein the plurality of slots are in a retransmission period as taught by Guo in the multi-beam configuration of Guan in order to improve transmission efficiency (Guo: paragraph 75).  

    PNG
    media_image3.png
    552
    668
    media_image3.png
    Greyscale


Although the system of Guan and Guo discloses a process for multi-beam configuration (See claim 1 above), it fails to explicitly states “wherein the at least one processor is configured to activate the multiple default beam configuration at least in part by selecting between a first beam pattern or a second beam pattern for the plurality of default beams associated with the multiple default beam configuration”


The system of Guan and Guo disclose a beam is based on beam pair link, transmit-end beam and receive-end(paragraph 60 and 61 in Guan). In Takahashi, in discloses a wireless system that select beam pattern from a plurality of beam patterns  via beam determiner (paragraphs 61-65).  The beam pattern in Takahashi is based on transmission beam and receive beam, which is similar to beam pair link in the system of Guan and Guo. 

    PNG
    media_image4.png
    653
    843
    media_image4.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have selecting between a first beam pattern or a second beam pattern for the plurality of default beams associated with the multiple default beam configuration as taught by Takahashi in the system of Guan and Guo for activating the multiple default beam configuration in order to maintain high communication efficiency (Takahashi: paragraph 40).  

With regard to claims 21 and 30, Guan teaches: A method (see figure 14)/ A base station (see figure 16) for wireless communication, comprising: 
a memory storing computer-executable instructions (paragraphs 209-212:
 [0211] When the communications device 150 is a network device, when being executed by the processor 1602, the computer program stored in the memory 1601 enables the network device to perform the steps performed by the network device in Embodiment 1 to Embodiment 4. The transceiver 1603 is configured to communicate with another communications device (for example, a terminal) under control of the processor 1602.); and 
at least one processor coupled with the memory and configured to (paragraphs 209-212): 
activate a multiple default beam configuration including a plurality of default beams for a user equipment (UE) to use to receive one or more retransmissions of a downlink communication transmitted by the base station during a retransmission period (paragraphs 176-183: see claim 1), wherein the at least one processor is configured to activate the multiple default beam configuration based on the downlink communication, using an initial default beam at the UE during an initial transmission period, being unsuccessful (paragraphs 176-183: see claim 1);
 and transmit, based on activating the multiple default beam configuration, the one or more retransmissions of the downlink communication using the plurality of default beams  (paragraph 183).  
Although Guan teaches multi-beam transmission after unsuccessful downlink communication (Paragraph 183), Guan does not explicitly disclose the process of receiving the retransmission of downlink communication is each of a plurality of slots during a retransmission period, wherein the plurality of slots are in retransmission period.  
Similar to the system of Guan, Guo discloses the process of performing retransmission If UE fails to receive downlink transmission (see figure 11: paragraph 61) and UE can support multiple serving beam configuration (paragraph 62).   However, the system of Guo teaches the process of receiving multiple downlink beam transmission (see figure 12: paragraph 76) in subframe (paragraph 75).  Since it a subframe comprise a plurality of slots, then multi-beam transmission in Guo occurs in a plurality of slots.  Secondly, Guo discloses indication message informs UE whether the first and second downlink transmission was already received, therefore the downlink communication in figure 12 can be for retransmission.  

Since Guo’s figure 12 and Guan’s figure 14 disclose a process of sending/receiving an indication message for downlink transmission, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have a multiple default beam configuration including a plurality of default beams to use for receiving one or more retransmissions of a downlink communication in each of a plurality of slots during a retransmission period, wherein the plurality of slots are in a retransmission period as taught by Guo in the multi-beam configuration of Guan in order to improve transmission efficiency (Guo: paragraph 75).  
Although the system of Guan and Guo discloses a process for multi-beam configuration (See claim 1 above), it fails to explicitly states “wherein the at least one processor is configured to activate the multiple default beam configuration at least in part by selecting between a first beam pattern or a second beam pattern for the plurality of default beams associated with the multiple default beam configuration”


The system of Guan and Guo disclose a beam is based on beam pair link, transmit-end beam and receive-end(paragraph 60 and 61 in Guan). In Takahashi, in discloses a wireless system that select beam pattern from a plurality of beam patterns  via beam determiner (paragraphs 61-65).  The beam pattern in Takahashi is based on transmission beam and receive beam, which is similar to beam pair link in the system of Guan and Guo. 

Thus, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have selecting between a first beam pattern or a second beam pattern for the plurality of default beams associated with the multiple default beam configuration as taught by Takahashi in the system of Guan and Guo for activating the multiple default beam configuration in order to maintain high communication efficiency (Takahashi: paragraph 40).  

With regard to claims 4 and 14, Guan teaches: wherein receiving of the downlink communication is unsuccessful during the initial transmission period based on the downlink communication being is-either not received or not successfully decoded (paragraphs 107, 120, 174-175:  
[0174] If the check fails, the terminal sends a NACK message to the network device in an (n+k1).sup.th slot.
[0175] It may be understood that if the terminal sends the ACK message to the network device in step S503, the network device may perform step S504a or S504c. If the terminal sends the NACK message to the network device in step S503, the network device may perform step S504b or S504c.
 ).

With regard to claims 5 and 15, Kim teaches: wherein the at least one processor is further configured to: generate a negative acknowledgement (NACK) message for transmitting in response to receiving of the downlink communication being unsuccessful; and transmit the NACK to a base station, wherein activating the multiple default beam configuration is based at least in part on transmitting the NACK to the base station (see paragraphs 107, 120, 174-175 and 183).  
  
With regard to claims 6 and 16, Guo also teaches: wherein the at least one processor is configured to configure the plurality of default beams associated with the multiple default beam configuration at least in part by: configuring the plurality of default beams within each slot of the plurality of slots (see paragraphs 75-76).  


With regard to claims 7 and 17, Guo also teaches: wherein the at least one processor is configured to configure the plurality of default beams associated with the multiple default beam configuration, at least in part by: configuring a first default beam of the plurality of default beams for a first slot of the plurality of slots period to receive the downlink communication; and configuring a second default beam of the plurality of default beams for a second slot of the plurality of slots to receive the downlink communication. (see paragraphs 75-76: see figure 12). 

With regard to claims 8 and 18, Kim teaches: wherein the at least one processor is further configured to: identify a subset of available slots in the period for which to apply multiple default beam configuration; and configure the plurality of default beams for the subset of available slots to receive the downlink communication (see paragraphs 219-222: 
[0220] 3N.sub.slot.sup.subframe,μ is the preset duration (for example, the foregoing first preset duration), N is a quantity of slots in one subframe, and a value of N is related to a system parameter μ, as shown in the following Table 4 and Table 5.).  


With regard to claims 24 and 31, Guan teaches: wherein the at least one processor is further configured to transmit, to the UE, a configuration indicating one or more parameters for activating the multiple default beam configuration (paragraphs 183).
With regard to claims 25 and 32, Guo also teaches: wherein the one or more parameters indicate resources for receiving the plurality of default beams within each slot of the plurality of slots (paragraphs 75-76 in Guo. Also see paragraphs 219-222 in Guan).
With regard to claims 26 and 33, Guo also teaches: wherein the one or more parameters indicate resources for receiving a first default beam of the plurality of default beams for a first slot of the plurality of slots to receive a first retransmission of the downlink communication and a second default beam of the plurality of default beams for a second slot of the plurality of slots to receive a second retransmission of the downlink communication. (see paragraphs 75-76: see figure 12).
With regard to claims 27 and 34, Guan teaches: wherein the at least one processor is configured to transmit the configuration to the UE in radio resource control (RRC) signaling or a media access control (MAC) control element (CE) (paragraphs 85-86, and 183:
[0085] Signaling carrying the beam configuration information may be, for example, at least one of RRC signaling, MAC signaling, or DCI.
[0086] The beam configuration information may carry beam indication information of the first beam. For related descriptions of the beam indication information, refer to the foregoing descriptions, and details are not described herein again.).


Allowable Subject Matter





Claims 9-10, 19-20, 28, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ohara et al. (US 2021/0378022, see figure 3: pattern of retransmission schemes)

Seo et al. (US 10,873,946, see figure 8: column 8)
(54) An operation for a base station to repeatedly transmit a single data in downlink using different beams is described in detail as follows.
(55) A base station can inform a UE of a pattern of a beam, on which a same data is transmitted, through a scheduling message in advance. Having received it, the UE preferentially checks whether the corresponding data is a data necessary for the UE to receive through the scheduling message and then attempts data reception selectively at the timing of transmitting the corresponding data using a beam that seems to be optimal for the UE in a current state. Through this process, it is able to prevent a case that the UE attempts data reception at the timing of using a beam not optimal for the UE. And, it is also able to solve a problem of increasing power consumption despite a low reception success probability. Particularly, it is meaningful that a base station provides a UE with information on a precoder for future downlink transmission in addition to a beam for current downlink transmission, i.e., a precoder.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




8/31/2022
/MARCUS SMITH/Primary Examiner, Art Unit 2419